Title: Notes on a Cabinet Meeting, 16 July 1803
From: Jefferson, Thomas
To: 


          
          
            
              July 16.
              Present the 4. Secretaries. 
            
            
              
              The cession of Louisiana being to be ratified by the 30. Oct. shall Congress be called, or only Senate, & when? 
            
            
              
              
              answer unanimous Congress on the 17th of October.
            
            
            
              
              a Proclamation to issue. a copy to be enclosed to every member in a letter from the Secretary of state, mentioning that the call 3. weeks earlier than they had fixed was rendd. necessary by the treaty, and urging a punctual attendance on the 1st. day.
            
            
              
              
              the substance of the treaty to be made public, but not the treaty itself.
            
            
             
              
              the Secretary of state to write to our Consul at N. Orleans, communicating the substance of the treaty, and calling his attention to the public property transferred to us, & to archives, papers & documents relative to domain and sovereignty of Louisiana and it’s dependencies.
            
            
             
              
              if an order should come for immediate possession, direct Govr. Claiborne to go & take possn and act as Governor & Intendant under the Spanish laws, leaving every thing to go on as heretofore, only himself performg functions of Govr. and Intendt. but making no innovation, nor doing a single act which will bear postponing.
            
            
              
              
              order down 2. or more companies from Ft. Adams, & get the Spanish troops off as soon as possible.
            
            
             
              
              write to Livingston & Monroe, approving their having treated for Louisiana & the price given, and to say we know of no reason to doubt ratification of the whole. mr Gallatin disapproves of this last as committing ourselves or the Congress. all the other points unanimous.—
            
            
              
              Edward Livingston to be removed from the office of Attorney for the US. in New York for malversation. 
            
            
              
              
              mr Madison not present at this last determination.
            
            
              
              Monroe to be instructed to endeavor to purchase both Floridas if he can, West if he cannot East, at the prices before agreed on: but if neither can be procured, then to stipulate a plenary right to use all the rivers rising within our limits & passing through theirs. if he should not be gone to Madrid, leave it discretionary in him to go there, or to London, or to stay at Paris as circumstances shall
                appear to him to require. we are more indifferent about pressing
                the purchase of the Floridas, because of the money we have to provide for Louisiana, & because we think they cannot fail to fall into our hands.
            
          
          

        